NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
REGINA R. SMITH,
C'laimant-Appellant,
V. _
ERIC K. SHINSEKI, SECRETARY OF VE'FERANS
AFFAIRS,
Resp0nclent-Appellee.
2010-7019
App_eal from the United States Court of Appeals for
Veterans C1aims in case no. 07-1541, Judge Willia1n A.
Moor1nan.
ON MOTION
Befo1‘e DYK, Circuit Judge.
0 R D E R
The Secretary of Veterans Affairs moves to summarily
affirm the judgment of the United States Court of Appea1s
for Veterans ClaimS in Srnith v. Shin,seki, n0. 07-1541
We deem the better course is to allow the case to pro-
ceed through briefing 

SMITH V. DVA 2
Acc0rdingly,
IT ls ORnEREn THAT:
The motion to summarily affirm is denied. The Seore-
tary's brief is due within 40 days of the date of filing of
this order.
FoR THE CoURT
959 92 mm /S/ Jan H0rba1;;
Date J an Horbaly
Clerk
ccc Virginia A. Girard-Brady, Esq. ’ F' '~
Hi1lary A. Stern, Esq. U.S.0OURTé&EPPEALS FOR
THE FED ALClRCUlT
820 ucc ca ama
.IAN l'|0RBAL\‘
CLERK